DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 07/12/2021.
Claims 1-14, 16, and 19-20 have been canceled. 
Claims 15 and 17-18 have been amended. 
Claims 21-37 are newly added.
Claims 15, 17-18, and 21-37 are pending and have been examined here. 
Claim Objections
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 15 and 22-27 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 15 the claim is directed to one of the four statutory categories (a machine). The claimed invention of independent claim 15 is directed to a judicial exception to patentability, an abstract idea. The claim includes limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claim 15, as a whole, recites the following limitations:
monitor current queue conditions for an attraction  (claim 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could monitor queue conditions of an attraction)
determine a current wait time for the attraction based on at least the queue condition signal and pre-set ride schedule data for the attraction, wherein the pre-set ride schedule data is indicative of a closure of a subset of a plurality of rides of the attraction; (claim 15; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a current wait time based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation to determine the wait time based on these factors)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
at least one monitoring device configured to. . .  (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
. . . and output a queue condition signal; (claim 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
and a virtual queue controller comprising a controller and communications circuitry, wherein the virtual queue controller is configured to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use) 
receive the queue condition signal; (claim 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering) 
and output a queue modification signal in response to the determined current wait time being outside of a predetermined wait time range, wherein the queue modification signal is configured to temporarily disable an ability to add a guest to a virtual queue for the attraction when the current wait time is above a maximum wait time of the predetermined wait time range. (claim 15; the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of post-solution data output)
The claim, as a whole, is directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claim recites a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
. . . and output a queue condition signal; (claim 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
receive the queue condition signal; (claim 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
and output a queue modification signal in response to the determined current wait time being outside of a predetermined wait time range, wherein the queue modification signal is configured to temporarily disable an ability to add a guest to a virtual queue for the attraction when the current wait time is above a maximum wait time of the predetermined wait time range. (claim 15; the broadest reasonable interpretation of this limitation recites the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claim 15 is rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 22-27, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claim 22:
wherein the attraction is a water attraction, and wherein the plurality of rides comprise a plurality of water slides of the water attraction.
 This limitation merely alters the type of attraction used in performance of the abstract idea and therefore represents the mere requirement to apply the judicial exception to a particular environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 23:
wherein the plurality of rides comprise a plurality of ride vehicles.
 This limitation merely alters the type of attraction used in performance of the abstract idea and therefore represents the mere requirement to apply the judicial exception to a particular environment or field of use. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 24:
wherein the virtual queue controller is configured to determine the current wait time based at least in part on an average wait time for the attraction, wherein the average wait time is based at least in part on a dynamic wait time buffer that changes in duration based on a time of day.
 This limitation merely alters the factors used in determining the wait time and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 25:
wherein the virtual queue controller is configured to receive location information for guests within an amusement park via the queue condition signal.
 This limitation further recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
Claim 26:
wherein the virtual queue controller is configured to determine the current wait time based on historical throughput of an open subset of the plurality of rides and not historical throughput of the closed subset, wherein the closed subset comprises an individual ride with relatively slower throughput than the open subset.
This limitation merely alters the factors used in determining the wait time and therefore further recites the abstract ideas for the reasons outlined above. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more. 
Claim 27:
wherein the virtual queue controller is configured to determine an updated current wait time, and, upon determining that the updated current wait time is below a minimum wait time of the predetermined wait time range, to output an updated queue modification signal, wherein the updated queue modification signal is configured to enable a new queuing option that is active while the updated current wait time is below the minimum wait time.
 Regarding the determining steps, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a current wait time based on these factors and compare it to a threshold; alternatively, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any mathematical formula or operation to determine the wait time based on these factors. Regarding the output step, this limitation further recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network. Nothing further is added. Therefore, the claim is directed to the abstract idea which it recites without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 22-27, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning (U.S. PG Pub. NO. 20070286220; hereinafter "Stenning") in view of Touringplans.com, "Dragon Challenge", (Made of record in PTO-892 and attached, Webarchive screen capture of 10/07/2015, available at: https://touringplans.com/islands-of-adventure/attractions/dragon-challenge, hereinafter "Dragon Challenge") further in view of Wayne et. al. (U.S. Patent No. 5,006,983; hereinafter "Wayne") and further in view of Waytena et al. (U.S. PG Patent No. 5,978,770; hereinafter "Waytena").
As per claim 15, Stenning teaches:
A virtual queue system, comprising:
Stenning teaches a system and method for managing virtual queues for one or more services, wherein the service may be a theme park attraction. (Stenning: abstract, paragraph [0015, 32])
at least one monitoring device configured to monitor current queue conditions for an attraction and output a queue condition signal;
Stenning teaches an operator station 40 which may automatically or manually monitor the length of the queue and which may output signals regarding the number of people in line (a queue condition signal). (Stenning: paragraph [0116, 162])
and a virtual queue controller comprising a controller and communications circuitry, wherein the virtual queue controller is configured to: receive the queue condition signal; 
 Stenning teaches a virtual queue controller which may comprise a computer which receives a queue condition signal and uses it to determine a current wait time for the queue. (Stenning: paragraphs [0116, 163-165], Figs. 3, 7)
With respect to the following limitation:
determine a current wait time for the attraction based on at least the queue condition signal and pre-set ride schedule data for the attraction, wherein the pre-set ride schedule data is indicative of a closure of a subset of a plurality of rides of the attraction;
 Stenning teaches a virtual queue controller which may comprise a computer which receives a queue condition signal and uses it to determine a current wait time for the queue. (Stenning: paragraphs [0116, 163-165], Figs. 3, 7) Stenning further teaches that the computer may use throughput data indicating an outage of the one or more attractions in order to determine the expected wait time for the users. (Stenning: paragraphs [0086-88, 165, 184-180], Fig. 10) Stenning however, does not appear to teach a ride with a plurality of attractions. Furthermore, Stenning teaches that the breakdown may be of the entire attraction, rather than a subset of the attraction, and the breakdown is not per se "scheduled" from the start (Stenning appears to teach an impromptu receipt of the determination of the ride closure, rather than a scheduled closure).
Dragon Challenge, however, teaches that a given service may comprise two coasters, the Chinese Fireball and Hungarian Horntail. (Dragon Challenge: "Description and Comments", paragraph [0002])  Dragon Challenge further teaches that the users waiting in line may wait in a single line, and then when they finally emerge at a loading area, they must choose between one of the two coasters. (Dragon Challenge: "Touring Tips" paragraph [0001])   It can be seen that each element is taught by either Stenning or by Dragon Challenge. Adding the multiple rides of Dragon Challenge that the users may board from the loading area does not affect the normal functioning of the elements of the claim which are taught by Stenning. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dragon Challenge with the teachings of Stenning since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As outlined above Stenning in view of Dragon Challenge teaches that ride schedule data may be received, wherein the ride comprises a subset of rides. Stenning in view of Dragon Challenge, however, does not appear to teach that this ride schedule data indicates a scheduled closure of a subset of the rides. Wayne, however, teaches the receipt of an indication that an agent of a pool of agents (analogous to a ride of set of rides) will be dealing with a long reissue call or going on break, and the system may determine expected wait times for customers based on the received indications of future agent schedules. (Wayne: col. 11 lines 17-24, col. 11 lines 46-53, col. 19 lines 1-29, Fig. 12b) Wayne further teaches that the expected resumed availability of the agent may be received including an indication of the length of the reissue call or break. Id. Thus, Stenning in view of Dragon Challenge as modified by Wayne teaches that the outage may be a subset of the coasters (an agent among a pool of agents) and the outage may comprise an outage scheduled ahead of time (a future break or reissue call). Wayne teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge for the benefit of reducing the need for servicers and customers to have to contend with the pressure of having long lines of people waiting to be served. (Wayne: col. 3 lines 34-37) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wayne with the teachings of Stenning in view of Dragon Challenge to achieve the aforementioned benefits.
With respect to the following limitation:
and output a queue modification signal in response to the determined current wait time being outside of a predetermined wait time range, wherein the queue modification signal is configured to temporarily disable an ability to add a guest to a virtual queue for the attraction when the current wait time is above a maximum wait time of the predetermined wait time range.
 As outlined above, Stenning in view of Dragon Challenge further in view of Wayne teaches the determination of the wait time for a given queue based on a scheduled closure of a subset of the rides, but does not appear to explicitly teach the comparison of this wait time to a threshold time, and the disabling of a function which enables a user to be added to the queue if the expected wait time is above a threshold maximum time.
Waytena, however, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24) Waytena teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne for the benefit of providing the appropriate options to patrons of an amusement park. (Waytena: col. 9 lines 15-20) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Waytena with the teachings of Stenning, Dragon Challenge, and Wayne to achieve the aforementioned benefits.
As per claim 23, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the plurality of rides comprise a plurality of ride vehicles.
 Dragon Challenge, as outlined above, teaches that a given service may comprise two coasters, the Chinese Fireball and Hungarian Horntail (ride vehicles). (Dragon Challenge: "Description and Comments", paragraph [0002])  Dragon Challenge further teaches that the users waiting in line may wait in a single line, and then when they finally emerge at a loading area, they must choose between one of the two coasters. (Dragon Challenge: "Touring Tips" paragraph [0001])  The motivation to combine Dragon Challenge persists.
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Backer et al. (U.S. PG Pub. No. 20110307547; hereinafter "Backer").
As per claim 17, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
further comprising a guest kiosk configured to receive the queue modification signal and disable a user input in response to receiving the queue modification signal, wherein the guest kiosk is configured to transmit a request for a position in the virtual queue of the attraction based on the user input.
Waytena, as outlined above, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24) Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena, however, does not appear to explicitly teach the disable a user input on a guest kiosk or guest associated device.
Backer, however, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) Backer further teaches that this input may be disabled by disallowing any user from joining a virtual queue via an individual end device. (Backer: paragraphs [0060, 66]) Backer teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena for the benefit of facilitating a process of having people wait in line for an event, an attraction, a facility, or service. (Backer: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Backer with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena to achieve the aforementioned benefits.
As per claim 18, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein the virtual queue controller is configured to output the queue modification signal to a guest-associated device to cause the guest-associated device to disable a user input, wherein the guest-associated device is configured to transmit a request for a position in the virtual queue of the attraction based on the user input.
Waytena, as outlined above, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24) Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena, however, does not appear to explicitly teach the disable a user input on a guest kiosk or guest associated device.
Backer, however, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) Backer further teaches that this input may be disabled by disallowing any user from joining a virtual queue via an individual end device. (Backer: paragraphs [0060, 66]) Backer teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena for the benefit of facilitating a process of having people wait in line for an event, an attraction, a facility, or service. (Backer: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Backer with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena to achieve the aforementioned benefits.
As per claim 21, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Backer teaches all of the limitations of claim 18, as outlined above, and further teaches:
wherein the virtual queue controller is configured to output the queue modification signal to the guest-associated device via a wireless communication path.
 Backer, as outlined above, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) The motivation to combine Backer persists.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over  Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Degirmenci et al. (U.S. PG Pub. No. 20130184087; hereinafter "Degirmenci").
As per claim 22, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein the attraction is a water attraction, and wherein the plurality of rides comprise a plurality of water slides of the water attraction.
As outlined above, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches the determination of a waiting time based on a closure of a subset of rides of a single attraction, but does not appear to explicitly teach that the ride comprises a water attraction with a plurality of slides.
Degirmenci, however, teaches an amusement attraction which may comprise a waterslide with multiple lanes. (Degirmenci: paragraphs [0073-78], Figs. 2-5B) It can be seen that each element is taught by either Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena or by Degirmenci. Applying the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena in the context of a water slide, rather than a coaster ride does not affect the normal functioning of the elements of the claim which are taught by Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Degirmenci with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Vandewater et. al. (U.S. Patent No. 10,185,513; hereinafter "Vandewater").
As per claim 24, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein the virtual queue controller is configured to determine the current wait time based at least in part on an average wait time for the attraction, wherein the average wait time is based at least in part on a dynamic wait time buffer that changes in duration based on a time of day.
Stenning further teaches that the time until the user group reaches the front of the queue may be determined based on the number of users which are ahead of the user group in the queue (the user's position in the queue) based on an average throughput (an average wait time). (Stenning: paragraph [071-74, 163, 164]) Stenning further teaches that the time may be determined based on a throughput profile of the service, wherein the throughput profile may be determined based on historical throughput. (Stenning: paragraph [0164]) Stenning, however, does not teach the addition of a wait time buffer which varies in duration based on a time of day.
Vandewater, however, teaches that in calculating a wait time for a given service, additional time may be added to the wait time based on the time of day. (Vandewater: Vandewater: col. 9 lines 16-25) One of ordinary skill in the art would understand that, if a calculation is made of an additional time to be added to a wait time based on the time of day, the additional time (wait time buffer) would vary in duration based on the time of day (a change in a single variable of a calculation would result in a change in the result).  It can be seen that each element is taught by either Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena or by Vandewater. Adding the dynamic wait time buffer taught by Vandewater does not affect the normal functioning of the elements of the claim which are taught by Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Vandewater with the teachings of Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Shibasaki et al. (U.S. PG Pub. No. 20090063205; hereinafter "Shibasaki").
As per claim 25, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above, but does not appear to explicitly teach:
wherein the virtual queue controller is configured to receive location information for guests within an amusement park via the queue condition signal.
Shibasaki, however, teaches that current position information for a user may be received in addition to the number of users in line in calculating the estimated wait time for a given attraction. (Shibasaki: paragraphs [0072, 76-78, 83, 87-88, 186]) Shibasaki teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena for the benefit of solving problems in the art of amusement parks including adjusting the drawing power of attractions, motivating users to move, reducing effort to make reservations, reducing financial burdens of users, avoiding decrease in user visits, and allowing users to make full use of priority reservations. (Shibisaki: paragraphs [0007-11]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shibasaki with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena to achieve the aforementioned benefits.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena and further in view of Mardirossian et al. (U.S. PG Pub. No. 20070168390; hereinafter "Mardirossian").
 As per claim 27, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches all of the limitations of claim 15, as outlined above. With respect to the following limitation:
wherein the virtual queue controller is configured to determine an updated current wait time, and, upon determining that the updated current wait time is below a minimum wait time of the predetermined wait time range, to output an updated queue modification signal, wherein the updated queue modification signal is configured to enable a new queuing option that is active while the updated current wait time is below the minimum wait time.
As outlined above, Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena teaches that when a wait time  reaches a predetermined value, the ability to add additional patrons to the queue may be disabled, but Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena does not appear to teach re-enabling this feature if the congestion subsides.
Mardirossian, however, teaches that if congestion for a given ride subsides after a ride is initially backed up, authorization to be added to a given queue may be restored. (Mardiorossian: paragraphs [0033-35]) Thus, Mardiorossian teaches modification of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena such that if the congestion no longer exceeds the one hour time limit, the ability to add users to the queue may be re-enabled. Mardirossian teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena for the benefit of facilitating efficient/ideal flow of patrons in an amusement park. (Mardirossian: abstract, paragraph [0020, 22]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mardirossian with the teachings of Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena to achieve the aforementioned benefits.
Claim 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne further in view of Waytena and further in view of Backer.
As per claim 28, Stenning teaches:
A virtual queue method, comprising:
 Stenning teaches a system and method for managing virtual queues for one or more services, wherein the service may be a theme park attraction. (Stenning: abstract, paragraph [0015, 32])
With respect to the following limitation:
receiving a request from an individual guest for a position in a virtual queue of an attraction, wherein the attraction comprises a plurality of rides that are accessed by the virtual queue from a common dispatch area;
 Stenning teaches that the system may receive a communication from a group of patrons (each comprising a tag in the group, and therefore associated with an individual guest) requesting access to the virtual queue. (Stenning: paragraph [0020, 122]) Stenning further teaches a request to be added to a virtual queue in the form of a request to edit, use a suggested itinerary, add a service point to an itinerary, or move a service to a different point in the itinerary. (Stenning: paragraphs [0150-152], Fig. 6)  Stenning further teaches common dispatch area 28 from which the user may be dispatched to the service (which, as outlined above, may comprise a theme park ride. (Stenning: paragraph [0115], Fig. 2) Stenning, however, does not appear to explicitly teach that the service comprises a plurality of rides and that the guest is distributed to one of the plurality of rides when they reach the dispatch point.
Dragon Challenge, however, teaches that a given service may comprise two coasters, the Chinese Fireball and Hungarian Horntail. (Dragon Challenge: "Description and Comments", paragraph [0002]) Dragon Challenge further teaches that the users waiting in line may wait in a single line, and then when they finally emerge at a loading area, they must choose between one of the two coasters. (Dragon Challenge: "Touring Tips" paragraph [0001]) Therefore, Stenning, as modified by Dragon Challenge, teaches that the service may comprise a plurality of rides, and that when the user reaches the loading area (a common dispatch area) the user may be distributed between the plurality of rides via the loading area. It can be seen that each element is taught by either Stenning or by Dragon Challenge. Adding the multiple rides of Dragon Challenge that the users may board from the loading area does not affect the normal functioning of the elements of the claim which are taught by Stenning. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dragon Challenge with the teachings of Stenning since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Stenning in view of Dragon Challenge further teaches:
assigning the individual guest to the position in the virtual queue of the attraction in response to the request;
 Stenning further teaches that, in response to the group's initial registration, editing of an itinerary, or adoption of a suggested itinerary, the group of users (including the individual) may be assigned a position in the virtual queue. (Stenning: paragraph [0158, 160])
With respect to the following limitation:
determining an average wait time for the attraction, wherein the average wait time is based at least in part on a dynamic wait time buffer that changes in duration based on a time of day and a closure of a subset of the plurality of rides;
 Stenning further teaches that the time until the user group reaches the front of the queue may be determined based on the number of users which are ahead of the user group in the queue (the user's position in the queue) based on an average throughput (an average wait time). (Stenning: paragraph [071-74, 163, 164]) Stenning further teaches that the time may be determined based on a throughput profile of the service, wherein the throughput profile may be determined based on historical throughput. (Stenning: paragraph [0164]) Stenning, however, does not teach the addition of a wait time buffer which varies in duration based on a time of day to this average wait time, or that the closure is of only a subset of the plurality of rides of the single attraction.
Vandewater, however, teaches that in calculating a wait time for a given service, additional time may be added to the wait time based on the time of day. (Vandewater: Vandewater: col. 9 lines 16-25) One of ordinary skill in the art would understand that, if a calculation is made of an additional time to be added to a wait time based on the time of day, the additional time (wait time buffer) would vary in duration based on the time of day (a change in a single variable of a calculation would result in a change in the result).  It can be seen that each element is taught by either Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena or by Vandewater. Adding the dynamic wait time buffer taught by Vandewater does not affect the normal functioning of the elements of the claim which are taught by Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Vandewater with the teachings of Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As outlined above Stenning in view of Dragon Challenge teaches that ride schedule data may be received, wherein the ride comprises a subset of rides. Stenning in view of Dragon Challenge, however, does not appear to teach that this ride schedule data indicates a scheduled closure of a subset of the rides. Wayne, however, teaches the receipt of an indication that an agent of a pool of agents (analogous to a ride of set of rides) will be dealing with a long reissue call or going on break, and the system may determine expected wait times for customers based on the received indications of future agent schedules. (Wayne: col. 11 lines 17-24, col. 11 lines 46-53, col. 19 lines 1-29, Fig. 12b) Wayne further teaches that the expected resumed availability of the agent may be received including an indication of the length of the reissue call or break., Stenning in view of Dragon Challenge as modified by Wayne teaches that the outage may be a subset of the coasters (an agent among a pool of agents) and the outage may comprise an outage scheduled ahead of time (a future break or reissue call). Wayne teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge for the benefit of reducing the need for servicers and customers to have to contend with the pressure of having long lines of people waiting to be served. (Wayne: col. 3 lines 34-37) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wayne with the teachings of Stenning in view of Dragon Challenge to achieve the aforementioned benefits.
With respect to the following limitation:
disabling an ability of a virtual queue controller to add new guests to the virtual queue upon determining that the average wait time is above a threshold wait time;
 As outlined above, Stenning in view of Dragon Challenge further in view of Wayne teaches the determination of the wait time for a given queue based on a scheduled closure of a subset of the rides, but does not appear to explicitly teach the comparison of this wait time to a threshold time, and the disabling of a function which enables a user to be added to the queue if the expected wait time is above a threshold maximum time.
Waytena, however, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24) Waytena teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Wayne for the benefit of providing the appropriate options to patrons of an amusement park. (Waytena: col. 9 lines 15-20) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Waytena with the teachings of Stenning, Dragon Challenge, and Wayne to achieve the aforementioned benefits.
With respect to the following limitation:
and communicating, responsive to the disabling, a wireless signal to a plurality of guest-associated devices to cause the plurality of guest-associated devices to disable a user input for requesting positions in the virtual queue on the plurality of guest-associated devices responsive to the average wait time being above the threshold wait time.
 Waytena, as outlined above, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24) Stenning in view of Dragon Challenge further in view of Wayne and further in view of Waytena, however, does not appear to explicitly teach the disable a user input on a guest kiosk or guest associated device.
Backer, however, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) Backer further teaches that this input may be disabled by disallowing any user from joining a virtual queue via an individual end device. (Backer: paragraphs [0060, 66]) Backer teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Waytena for the benefit of facilitating a process of having people wait in line for an event, an attraction, a facility, or service. (Backer: paragraph [0002]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Backer with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Waytena to achieve the aforementioned benefits.
As per claim 29, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne further in view of Waytena and further in view of Backer teaches all of the limitations of claim 28, as outlined above, and further teaches:
responsive to the disabling, a queue modification signal to a guest kiosk to cause the guest kiosk to disable a kiosk user input in response to receiving the queue modification signal, wherein the guest kiosk is configured to transmit a request for a position in the virtual queue of the attraction based on the kiosk user input.
 Waytena, as outlined above, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24)  Backer, as outlined above, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) Backer further teaches that this input may be disabled by disallowing any user from joining a virtual queue via an individual end device. (Backer: paragraphs [0060, 66]) The motivation to combine Backer persists.
 As per claim 32, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne further in view of Waytena and further in view of Backer teaches all of the limitations of claim 28, as outlined above, and further teaches:
wherein the wireless signal causes a message to be displayed relating to the disabling.
 Waytena, as outlined above, teaches that when it is determined that a wait time for a reservation exceeds a maximum time (a time measured from the present time to the time at which the ride is scheduled to close), a signal may be output which disables the ability for a guest to be added to the virtual queue. (Waytena: col. 21 lines 5-24)  Backer, as outlined above, teaches that a user may input a request to join a virtual queue on an end device 106 which may comprise a user device or a kiosk and which may be wireless connected to a central system. (Backer: paragraphs [0027, 33-37, 42], Figs. 3, 6) Backer further teaches that this input may be disabled by disallowing any user from joining a virtual queue via an individual end device. (Backer: paragraphs [0060, 66]) Backer further teaches that the response may be transmitted via a display interface. (Backer: paragraphs [0038], Figs. 5-7) The motivation to combine Backer persists.
Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss et. al. (U.S. PG Pub. No. 20120116789; hereinafter "Boss").
As per claim 33, Stenning teaches:
A virtual queue method, comprising:
 Stenning teaches a system and method for managing virtual queues for one or more services, wherein the service may be a theme park attraction. (Stenning: abstract, paragraph [0015, 32])
With respect to the following limitation:
receiving a request from an individual guest for a position in a virtual queue of an attraction, wherein the attraction comprises a plurality of rides that are accessed by the virtual queue from a common dispatch area;
 Stenning teaches that the system may receive a communication from a group of patrons (each comprising a tag in the group, and therefore associated with an individual guest) requesting access to the virtual queue. (Stenning: paragraph [0020, 122]) Stenning further teaches a request to be added to a virtual queue in the form of a request to edit, use a suggested itinerary, add a service point to an itinerary, or move a service to a different point in the itinerary. (Stenning: paragraphs [0150-152], Fig. 6)  Stenning further teaches common dispatch area 28 from which the user may be dispatched to the service (which, as outlined above, may comprise a theme park ride. (Stenning: paragraph [0115], Fig. 2) Stenning, however, does not appear to explicitly teach that the service comprises a plurality of rides and that the guest is distributed to one of the plurality of rides when they reach the dispatch point.
Dragon Challenge, however, teaches that a given service may comprise two coasters, the Chinese Fireball and Hungarian Horntail. (Dragon Challenge: "Description and Comments", paragraph [0002]) Dragon Challenge further teaches that the users waiting in line may wait in a single line, and then when they finally emerge at a loading area, they must choose between one of the two coasters. (Dragon Challenge: "Touring Tips" paragraph [0001]) Therefore, Stenning, as modified by Dragon Challenge, teaches that the service may comprise a plurality of rides, and that when the user reaches the loading area (a common dispatch area) the user may be distributed between the plurality of rides via the loading area. It can be seen that each element is taught by either Stenning or by Dragon Challenge. Adding the multiple rides of Dragon Challenge that the users may board from the loading area does not affect the normal functioning of the elements of the claim which are taught by Stenning. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dragon Challenge with the teachings of Stenning since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Stenning in view of Dragon Challenge further teaches:
assigning the individual guest to the position in the virtual queue of the attraction in response to the request;
Stenning further teaches that, in response to the group's initial registration, editing of an itinerary, or adoption of a suggested itinerary, the group of users (including the individual) may be assigned a position in the virtual queue. (Stenning: paragraph [0158, 160])  
With respect to the following limitation:
determining an average wait time for the attraction, wherein the average wait time is based at least in part on a dynamic wait time buffer that changes in duration based on a time of day and a closure of a subset of the plurality of rides;
 Stenning further teaches that the time until the user group reaches the front of the queue may be determined based on the number of users which are ahead of the user group in the queue (the user's position in the queue) based on an average throughput (an average wait time). (Stenning: paragraph [071-74, 163, 164]) Stenning further teaches that the time may be determined based on a throughput profile of the service, wherein the throughput profile may be determined based on historical throughput. (Stenning: paragraph [0164]) Stenning, however, does not teach the addition of a wait time buffer which varies in duration based on a time of day to this average wait time, or that the closure is of only a subset of the plurality of rides of the single attraction.
Vandewater, however, teaches that in calculating a wait time for a given service, additional time may be added to the wait time based on the time of day. (Vandewater: Vandewater: col. 9 lines 16-25) One of ordinary skill in the art would understand that, if a calculation is made of an additional time to be added to a wait time based on the time of day, the additional time (wait time buffer) would vary in duration based on the time of day (a change in a single variable of a calculation would result in a change in the result).  It can be seen that each element is taught by either Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena or by Vandewater. Adding the dynamic wait time buffer taught by Vandewater does not affect the normal functioning of the elements of the claim which are taught by Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Vandewater with the teachings of Stenning in view of Dragon Challenge in view of Wayne further in view of Waytena, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As outlined above Stenning in view of Dragon Challenge teaches that ride schedule data may be received, wherein the ride comprises a subset of rides. Stenning in view of Dragon Challenge, however, does not appear to teach that this ride schedule data indicates a scheduled closure of a subset of the rides. Wayne, however, teaches the receipt of an indication that an agent of a pool of agents (analogous to a ride of set of rides) will be dealing with a long reissue call or going on break, and the system may determine expected wait times for customers based on the received indications of future agent schedules. (Wayne: col. 11 lines 17-24, col. 11 lines 46-53, col. 19 lines 1-29, Fig. 12b) Wayne further teaches that the expected resumed availability of the agent may be received including an indication of the length of the reissue call or break., Stenning in view of Dragon Challenge as modified by Wayne teaches that the outage may be a subset of the coasters (an agent among a pool of agents) and the outage may comprise an outage scheduled ahead of time (a future break or reissue call). Wayne teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge for the benefit of reducing the need for servicers and customers to have to contend with the pressure of having long lines of people waiting to be served. (Wayne: col. 3 lines 34-37) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wayne with the teachings of Stenning in view of Dragon Challenge to achieve the aforementioned benefits.
Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne does not appear to explicitly teach:
enabling a new queuing option that is active while the average wait time is below a threshold wait time upon determining that the average wait time is below the threshold wait time;
 Boss, however, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue. (Boss: paragraph [0039-40]) Boss teaches combining the above elements with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne for the benefit of providing customers at an amusement park to enjoy more rides with less wait times and optimize wait times based on the customers propensity to pay more or less at any given time, creating pluralities of short-term "spot markets" during an admission time frame (day, weekend, etc.) allowing the system to optimize revenue and provide proportionate entertainment value based on the amount the customer paid for a ticket. (Boss: paragraph [0041]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boss with the teachings of Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne to achieve the aforementioned benefits.
Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss further teaches:
and communicating a wireless signal to a plurality of guest-associated devices to cause the plurality of guest-associated devices to activate a temporary user input associated with the new queuing option.
 Boss, as outlined above, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue, wherein a user's smartphone is used to receive messages and notifications from the system. (Boss: paragraph [0039-40, 45, 47]) The motivation to combine Boss persists.
As per claim 34, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss teaches all of the limitations of claim 33, as outlined above, and further teaches:
wherein the wireless signal causes a message to be displayed relating to the new queuing option.
 Boss, as outlined above, teaches that when an attraction is determined as having a shorter wait time than a predetermined time limit (in the form of a historically typical time limit for that attraction), a notification may be sent to one or more users offering them an opportunity to be placed into the queue for that queue, wherein a user's smartphone is used to receive messages and notifications from the system. (Boss: paragraph [0039-40, 45, 47]) The motivation to combine Boss persists.
As per claim 35, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss teaches all of the limitations of claim 33, as outlined above, and further teaches:
determining an updated average wait time for the attraction;
 Stenning further teaches the periodic updating of queue lengths and wait times throughout the day. (Stenning: paragraphs [0162-165]) Boss further teaches that the system may disable the short queue opportunity in response to a determination that sufficient customers have responded and queue lengths have normalized. (Boss: paragraph [0055]) The motivation to combine Boss persists.
and disabling the new queuing option upon determining that the updated average wait time is above the threshold wait time.
Stenning further teaches the periodic updating of queue lengths and wait times throughout the day. (Stenning: paragraphs [0162-165]) Boss further teaches that the system may disable the short queue opportunity in response to a determination that sufficient customers have responded and queue lengths have normalized. (Boss: paragraph [0055]) The motivation to combine Boss persists.
As per claim 36, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss teaches all of the limitations of claim 33, as outlined above, and further teaches:
wherein the threshold wait time is a minimum of a predetermined wait time range.
 In teaching that the wait times are shorter than "typical", boss teaches that the threshold may be below a given range of values which qualifies as typical for the given ride. (Boss: paragraphs [0039-40]) The motivation to combine Boss persists.
As per claim 37, Stenning in view of Dragon Challenge further in view of Vandewater further in view of Wayne and further in view of Boss teaches all of the limitations of claim 33, as outlined above, and further teaches:
comprising selecting the plurality of guest-associated devices based on guest profiles of guests associated with the guest-associated devices.
 Boss further teaches that the customers may be identified for the short queue opportunity based on their profiles. (Boss: paragraphs [0025, 47-49, 53-56]) The motivation to combine Boss persists.
Novelty/Non-obviousness
Claims 26, 30, and 31 are novel and non-obvious over the prior art since, no reasonable combination of references could be said to teach the ordered limitation of elements of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628